﻿

﻿

﻿

February 27, 2018

﻿

﻿

Pär O. H. Malmhagen

17672 Laurel Park Drive N.

Livonia, MI 48152

﻿

Re: Amendment to Employment Agreement With Respect to Vesting of LTI Awards 

﻿

Dear Pelle,

﻿

Reference is made to the Employment Agreement, dated as of January 19, 2017,
between you and Tower Automotive Operations USA I, LLC (the “Employment
Agreement”).

﻿

This is to confirm that, effective the date hereof, Section 4.7 of the
Employment Agreement is hereby amended in its entirety, to read as follows:

﻿

“4.7Accelerated Vesting of Equity and LTI Awards.  Notwithstanding anything in
the 2010 Plan or any award agreement issued thereunder to the contrary, all then
outstanding awards granted to the Employee pursuant to the 2010 Plan, including
equity-based awards, performance awards (payable in cash and/or stock) and
awards granted prior to the Effective Date (the “2010 Plan Awards”), shall
immediately become fully vested upon the consummation of a Change in Control (as
defined below) (assuming, in the case of each performance award, target level
performance for the entire performance period (without proration of the amount
payable thereto). For purposes of this Agreement, “Change in Control” shall be
defined as set forth in Section 2.6 of the 2010 Plan on the Effective Date of
this Agreement.”

﻿

Except as provided by this letter, the provisions of the Employment Agreement
shall remain in full force and effect.

﻿

Please acknowledge your agreement with the foregoing by countersigning this
letter below and returning it to me.

﻿

Regards,

﻿

﻿

/s/ James C. Gouin

James C. Gouin

Chief Executive Officer

﻿

Acknowledged and agreed:

﻿

/s/ Pär O. H. Malmhagen

Pär O. H. Malmhagen

﻿

Date: February 27, 2018



--------------------------------------------------------------------------------